Exhibit 10.ii

LOGO [g44624img01.jpg] Document A101™ – 1997

Standard Form of Agreement Between Owner and Contractor

Where the basis of payment is a STIPULATED SUM

AGREEMENT made as of the Twenty ninth day of November in the year of Two
Thousand Six

(In words, indicate day, month and year)

BETWEEN the Owner:

(Name, address and other information)

First Century Bank NA

500 Federal Street

PO Box 1559

Bluefield, WV 24701

Telephone Number: 304-324-3215

Fax Number: 304-325-9735

and the Contractor:

(Name, address and other information)

Swope Construction Co.

1325 Bluefield Avenue

Bluefield, WV 24701

Telephone Number: 304.325.8146

Fax Number: 304.327.9444

The Project is:

(Name and location)

First Century Bank Beckley Branch

Harper Road

Beckley, WV

The Architect is:

(Name, address and other information)

E.T. Boggess, Architect, Inc.

P.O. Box 727

Princeton, WV 24740

Telephone Number: 304-425-4491

Fax Number: 304-425-2028

The Owner and Contractor agree as follows.

ADDITIONS AND DELETIONS:

The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed. A
vertical line in the left margin of this document indicates where the author has
added necessary information and where the author has added to or deleted from
the original AIA text.

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

AIA Document A201-1997, General Conditions of the Contract for Construction, is
adopted in this document by reference. Do not use with other general conditions
unless this document is modified.

This document has been approved and endorsed by The Associated General
Contractors of America.

AIA Document A101™ – 1997. Copyright© 1915, 1918, 1925, 1937, 1951, 1958, 1961,
1963, 1967, 1974, 1977, 1987, 1991 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:29:40
on 11/29/2006 under Order No.1000257353_1 which expires on 9/5/2007, and is not
for resale.

 

User Notes:     (1865924230)

 

1



--------------------------------------------------------------------------------

ARTICLE 1 THE CONTRACT DOCUMENTS

The Contract Documents consist of this Agreement, Conditions of the Contract
(General, Supplementary and other Conditions), Drawings, Specifications, Addenda
issued prior to execution of this Agreement, other documents listed in this
Agreement and Modifications issued after execution of this Agreement; these form
the Contract, and are as fully a part of the Contract as if attached to this
Agreement or repeated herein. The Contract represents the entire and integrated
agreement between the parties hereto and supersedes prior negotiations,
representations or agreements, either written or oral. An enumeration of the
Contract Documents, other than Modifications, appears in Article 8.

ARTICLE 2 THE WORK OF THIS CONTRACT

The Contractor shall fully execute the Work described in the Contract Documents,
except to the extent specifically indicated in the Contract Documents to be the
responsibility of others.

ARTICLE 3 DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION

§ 3.1 The date of commencement of the Work shall be the date of this Agreement
unless a different date is stated below or provision is made for the date to be
fixed in a notice to proceed issued by the Owner.

(Insert the date of commencement if it differs from the date of this Agreement
or, if applicable, state that the date will be fixed in a notice to proceed.)

If, prior to the commencement of the Work, the Owner requires time to file
mortgages, mechanic’s liens and other security interests, the Owner’s time
requirement shall be as follows:

§ 3.2 The Contract Time shall be measured from the date of commencement.

§ 3.3 The Contractor shall achieve Substantial Completion of the entire Work not
later than 330 days from the date of commencement, or as follows:

(Insert number of calendar days. Alternatively, a calendar date may be used when
coordinated with the date of commencement. Unless stated elsewhere in the
Contract Documents, insert any requirements for earlier Substantial Completion
of certain portions of the Work.)

 

Portion of Work    Substantial Completion Date

, subject to adjustments of this Contract Time as provided in the Contract
Documents.

(Insert provisions, if any, for liquidated damages relating to failure to
complete on time or for bonus payments for early completion of the Work.)

ARTICLE 4 CONTRACT SUM

§ 4.1 The Owner shall pay the Contractor the Contract Sum in current funds for
the Contractor’s performance of the Contract. The Contract Sum shall be Two
Million Four Hundred Eighty-eight Thousand Dollars and Zero Cents ($
2,488,000.00), subject to additions and deductions as provided in the Contract
Documents.

§ 4.2 The Contract Sum is based upon the following alternates, if any, which are
described in the Contract Documents and are hereby accepted by the Owner:

(State the numbers or other identification of accepted alternates. If decisions
on other alternates are to be made by the Owner subsequent to the execution of
this Agreement, attach a schedule of such other alternates showing the amount
for each and the date when that amount expires)

AlA Document A101™- 1997. Copyright ©1915, 1918, 1925, 1937, 1951, 1958, 1961,
1963, 1967, 1974, 1977, 1987, 1991 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:29:40
on 11 /29/2006 under Order No. 1000257353_1 which expires on 9/5/2007, and is
not for resale.

 

User Notes:

   (1865924230 )

 

2



--------------------------------------------------------------------------------

§ 4.3 Unit prices, if any, are as follows:

 

Description    Units                        Prices ($0.00)

ARTICLE 5 PAYMENTS

§ 5.1 PROGRESS PAYMENTS

§ 5.1.1 Based upon Applications for Payment submitted to the Architect by the
Contractor and Certificates for Payment issued by the Architect, the Owner shall
make progress payments on account of the Contract Sum to the Contractor as
provided below and elsewhere in the Contract Documents.

§ 5.1.2 The period covered by each Application for Payment shall be one calendar
month ending on the last day of the month, or as follows:

§ 5.1.3 Provided that an Application for Payment is received by the Architect
not later than the 1st day of a month, the Owner shall make payment to the
Contractor not later than the 15th day of the same month. If an Application for
Payment is received by the Architect after the application date fixed above,
payment shall be made by the Owner not later than fifteen ( 15 ) days after the
Architect receives the Application for Payment.

§ 5.1.4 Each Application for Payment shall be based on the most recent schedule
of values submitted by the Contractor in accordance with the Contract Documents.
The schedule of values shall allocate the entire Contract Sum among the various
portions of the Work. The schedule of values shall be prepared in such form and
supported by such data to substantiate its accuracy as the Architect may
require. This schedule, unless objected to by the Architect, shall be used as a
basis for reviewing the Contractor’s Applications for Payment.

§ 5.1.5 Applications for Payment shall indicate the percentage of completion of
each portion of the Work as of the end of the period covered by the Application
for Payment.

§ 5.1.6 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:

 

  .1 Take that portion of the Contract Sum properly allocable to completed Work
as determined by multiplying the percentage completion of each portion of the
Work by the share of the Contract Sum allocated to that portion of the Work in
the schedule of values, less retainage of ten percent ( 10% ). Pending final
determination of cost to the Owner of changes in the Work, amounts not in
dispute shall be included as provided in Section 7.3.8 of AIA Document
A201-1997;

 

  .2 Add that portion of the Contract Sum properly allocable to materials and
equipment delivered and suitably stored at the site for subsequent incorporation
in the completed construction (or, if approved in advance by the Owner, suitably
stored off the site at a location agreed upon in writing), less retainage of
zero percent ( 0% );

 

  .3 Subtract the aggregate of previous payments made by the Owner; and

 

  .4 Subtract amounts, if any, for which the Architect has withheld or nullified
a Certificate for Payment as provided in Section 9.5 of AIA Document A201-1997.

§ 5.1.7 The progress payment amount determined in accordance with Section 5.1.6
shall be further modified under the following circumstances:

AlA Document A101™ – 1997. Copyright ©1915, 1918, 1925, 1937, 1951, 1958, 1961,
1963, 1967, 1974, 1977, 1987, 1991 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:29:40
on 11 /29/2006 under Order No. 1000257353_1 which expires on 9/5/2007, and is
not for resale.

 

User Notes:

   (1865924230 )

 

3



--------------------------------------------------------------------------------

  .1 Add, upon Substantial Completion of the Work, a sum sufficient to increase
the total payments to the full amount of the Contract Sum, less such amounts as
the Architect shall determine for incomplete Work, retainage applicable to such
work and unsettled claims; and

(Section 9.8.5 of AIA Document A201-1997 requires release of applicable
retainage upon Substantial Completion of Work with consent of surety, if any.)

 

  .2 Add, if final completion of the Work is thereafter materially delayed
through no fault of the Contractor, any additional amounts payable in accordance
with Section 9.10.3 of AIA Document A201-1997.

§ 5.1.8 Reduction or limitation of retainage, if any, shall be as follows:
reduce retainage to five percent (5%) after fifty percent (50%) of project is
complete.

(If it is intended, prior to Substantial Completion of the entire Work, to
reduce or limit the retainage resulting from the percentages inserted in
Sections 5.1.6.1 and 5.1.6.2 above, and this is not explained elsewhere in the
Contract Documents, insert here provisions for such reduction or limitation.)

§ 5.1.9 Except with the Owner’s prior approval, the Contractor shall not make
advance payments to suppliers for materials or equipment which have not been
delivered and stored at the site.

§ 5.2 FINAL PAYMENT

§ 5.2.1 Final payment, constituting the entire unpaid balance of the Contract
Sum, shall be made by the Owner to the Contractor when:

 

  .1 the Contractor has fully performed the Contract except for the Contractor’s
responsibility to correct Work as provided in Section 12.2.2 of AIA Document
A201-1997, and to satisfy other requirements, if any, which extend beyond final
payment; and

 

  .2 a final Certificate for Payment has been issued by the Architect.

§ 5.2.2 The Owner’s final payment to the Contractor shall be made no later than
30 days after the issuance of the Architect’s final Certificate for Payment, or
as follows:

ARTICLE 6 TERMINATION OR SUSPENSION

§ 6.1 The Contract may be terminated by the Owner or the Contractor as provided
in Article 14 of AIA Document A201-1997.

§ 6.2 The Work may be suspended by the Owner as provided in Article 14 of AIA
Document A201-1997.

ARTICLE 7 MISCELLANEOUS PROVISIONS

§ 7.1 Where reference is made in this Agreement to a provision of AIA Document
A201-1997 or another Contract Document, the reference refers to that provision
as amended or supplemented by other provisions of the Contract Documents.

§ 7.2 Payments due and unpaid under the Contract shall bear interest from the
date payment is due at the rate stated below, or in the absence thereof, at the
legal rate prevailing from time to time at the place where the Project is
located.

(Insert rate of interest agreed upon, if any.)

    (            ) per annum

(Usury laws and requirements under the Federal Truth in Lending Act, similar
state and local consumer credit laws and other regulations at the Owner’s and
Contractor’s principal places of business, the location of the Project and
elsewhere may affect the validity of this provision. Legal advice should be
obtained with respect to deletions or modifications, and also regarding
requirements such as written disclosures or waivers.)

AlA Document A101™- 1997. Copyright ©1915, 1918, 1925, 1937, 1951, 1958, 1961,
1963, 1967, 1974, 1977, 1987, 1991 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:29:40
on 11/29/2006 under Order No. 1000257353_1 which expires on 9/5/2007, and is not
for resale.

 

User Notes:

   (1865924230 )

 

4



--------------------------------------------------------------------------------

§ 7.3 The Owner’s representative is:

(Name, address and other information)

Ronnie Hypes

500 Federal Street

PO Box 1559

Bluefield, WV 24701

§ 7.4 The Contractor’s representative is:

(Name, address and other information)

Chandler Swope

1325 Bluefield Avenue

Bluefield, WV 24701

§ 7.5 Neither the Owner’s nor the Contractor’s representative shall be changed
without ten days written notice to the other party.

§ 7.6 Other provisions:

ARTICLE 8 ENUMERATION OF CONTRACT DOCUMENTS

§ 8.1 The Contract Documents, except for Modifications issued after execution of
this Agreement, are enumerated as follows:

§ 8.1.1 The Agreement is this executed 1997 edition of the Standard Form of
Agreement Between Owner and Contractor, AIA Document A101-1997.

§ 8.1.2 The General Conditions are the 1997 edition of the General Conditions of
the Contract for Construction, AIA Document A201-1997.

§ 8.1.3 The Supplementary and other Conditions of the Contract are those
contained in the Project Manual dated, and are as follows

 

Document    Title    Pages Project Specifications    Supplementary Conditions   
00800-1 to 08000-7

§ 8.1.4 The Specifications are those contained in the Project Manual dated as in
Section 8.1.3, and are as follows:

(Either list the Specifications here or refer to an exhibit attached to this
Agreement.)

Title of Specifications exhibit: Specifications as prepared by E.T. Boggess,
Architect, Inc., and dated September 2006

(Rows deleted)

§ 8.1.5 The Drawings are as follows, and are dated unless a different date is
shown below:

(Either list the Drawings here or refer to an exhibit attached to this
Agreement.) See attached drawings

Title of Drawings exhibit: Drawings as prepared by E.T. Boggess, Architect,
Inc., and dated September 2006

(Rows deleted)

§ 8.1.6 The Addenda, if any, are as follows: as listed in attached
specifications

AlA Document A101™- 1997. Copyright ©1915, 1918, 1925, 1937, 1951, 1958, 1961,
1963, 1967, 1974, 1977, 1987, 1991 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:29:40
on 11 /29/2006 under Order No. 1000257353_1 which expires on 9/5/2007, and is
not for resale.

 

User Notes:

   (1865924230 )

 

5



--------------------------------------------------------------------------------

Number    Date    Pages

Portions of Addenda relating to bidding requirements are not part of the
Contract Documents unless the bidding requirements are also enumerated in this
Article 8.

§ 8.1.7 Other documents, if any, forming part of the Contract Documents are as
follows:

(List here any additional documents that are intended to form part of the
Contract Documents. AIA Document A201-1997 provides that bidding requirements
such as advertisement or invitation to bid, Instructions to Bidders, sample
forms and the Contractor’s bid are not part of the Contract Documents unless
enumerated in this Agreement. They should be listed here only if intended to be
part of the Contract Documents.)

Performance Bond

This Agreement is entered into as of the day and year first written above and is
executed in at least three original copies, of which one is to be delivered to
the Contractor, one to the Architect for use in the administration of the
Contract, and the remainder to the Owner.

 

/s/ William E. Albert

  

/s/ Chandler Swope

OWNER (Signature)    CONTRACTOR (Signature)

William E. Albert Sr. Vice President

  

Chandler Swope, President

(Printed name and title)    (Printed name and title)

AlA Document A101™ – 1997. Copyright ©1915, 1918, 1925, 1937, 1951, 1958, 1961,
1963, 1967, 1974, 1977, 1987, 1991 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:29:40
on 11 /29/2006 under Order No. 1000257353_1 which expires on 9/5/2007, and is
not for resale.

 

User Notes:

   (1865924230 )

 

6



--------------------------------------------------------------------------------

Additions and Deletions Report for

AIA© Document A101TM – 1997

This Additions and Deletions Report, as defined on page 1 of the associated
document, reproduces below all text the author has added to the standard form
AIA document in order to complete it, as well as any text the author may have
added to or deleted from the original AIA text. Added text is shown underlined.
Deleted text is indicated with a horizontal line through the original AIA text.

Note: This Additions and Deletions Report is provided for information purposes
only and is not incorporated into or constitute any part of the associated AIA
document. This Additions and Deletions Report and its associated document were
generated simultaneously by AIA software at 11:29:40 on 11/29/2006.

PAGE 1

AGREEMENT made as of the Twenty ninth day of November in the year of Two
Thousand Six

...

First Century Bank NA

500 Federal Street

PO Box 1559

Bluefield, WV 24701

Telephone Number: 304-324-3215

Fax Number: 304-325-9735

...

Swope Construction Co.

1325 Bluefield Avenue

Bluefield, WV 24701

Telephone Number: 304.325.8146

Fax Number: 304.327.9444

...

First Century Bank Beckley Branch

Harper Road

Beckley, WV

...

E. T. Boggess, Architect, Inc.

P.O. Box 727

Princeton. WV 24740

Telephone Number: 304-425-4491

Fax Number: 304-425-2028

PAGE 2

§ 3.3 The Contractor shall achieve Substantial Completion of the entire Work not
later than 330 days from the date of commencement, or as follows:

§ 4.1 The Owner shall pay the Contractor the Contract Sum in current funds for
the Contractor’s performance of the Contract. The Contract Sum shall be Two
Million Four Hundred Eighty-eight Thousand Dollars and Zero Cents ($
2,488,000.00). subject to additions and deductions as provided in the Contract
Documents.

PAGE 3

§ 5.1.3 Provided that an Application for Payment is received by the Architect
not later than the 1st day of a month, the Owner shall make payment to the
Contractor not later than the 15th day of the same month. If an Application for
Payment is received by the Architect after the application date fixed above,
payment shall be made by the Owner not later than fifteen ( 15 ) days after the
Architect receives the Application for Payment.

...

Additions and Deletions Report for AIA Document A101 ™ – 1997. Copyright
©1915,1918,1925, 1937, 1951, 1958, 1961, 1963, 1967, 1974, 1977, 1987, 1991 and
1997 by The American Institute of Architects. All rights reserved. WARNING: This
AIA® Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This document was produced by AIA
software at 11:29:40 on 11/29/2006 under Order No.1000257353_1 which expires on
9/5/2007, and is not for resale.

 

User Notes:

  (1865924230)

 

1



--------------------------------------------------------------------------------

  .1 Take that portion of the Contract Sum properly allocable to completed Work
as determined by multiplying the percentage completion of each portion of the
Work by the share of the Contract Sum allocated to that portion of the Work in
the schedule of values, less retainage of ten percent (10%). Pending final
determination of cost to the Owner of changes in the Work, amounts not in
dispute shall be included as provided in Section 7.3.8 of AIA Document
A201-1997;

…

 

  .2 Add that portion of the Contract Sum properly allocable to materials and
equipment delivered and suitably stored at the site for subsequent incorporation
in the completed construction (or, if approved in advance by the Owner, suitably
stored off the site at a location agreed upon in writing), less retainage of
zero percent (0%);

PAGE 4

§ 5.1.8 Reduction or limitation of retainage, if any, shall be as follows:
reduce retainage to five percent (5%) after fifty percent (50%) of project is
complete.

...

    (            ) per annum

PAGE 5

Ronnie Hypes

500 Federal Street

PO Box 1559

Bluefield. WV 24701

...

Chandler Swope

1325 Bluefield Avenue

Bluefield. WV 24701

...

 

Project Specifications   Supplementary Conditions   00800-1 to 08000-7

...

Title of Specifications exhibit: Specifications as prepared by E.T. Boggess.
Architect, Inc., and dated September 2006

 

Section    Title    Pages

…

(Either list the Drawings here or refer to an exhibit attached to this
Agreement.) See attached drawings Title of Drawings exhibit: Drawings as
prepared by E.T. Boggess, Architect, Inc., and dated September 2006

 

Number    Title    Date

§ 8.1.6 The Addenda, if any, are as follows: as listed in attached
specifications

PAGE 6

…

Performance Bond

…

Additions and Deletions Report for AIA Document A101 ™ – 1997. Copyright
©1915,1918,1925, 1937, 1951, 1958, 1961, 1963, 1967, 1974, 1977, 1987, 1991 and
1997 by The American Institute of Architects. All rights reserved. WARNING: This
AIA® Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This document was produced by AIA
software at 11:29:40 on 11/29/2006 under Order No.1000257353_1 which expires on
9/5/2007, and is not for resale.

 

User Notes:   (1865924230)

 

2



--------------------------------------------------------------------------------

 

     

Chandler Swope. President

…

Additions and Deletions Report for AIA Document A101 ™ – 1997. Copyright
©1915,1918,1925, 1937, 1951, 1958, 1961, 1963, 1967, 1974, 1977, 1987, 1991 and
1997 by The American Institute of Architects. All rights reserved. WARNING: This
AIA® Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This document was produced by AIA
software at 11:29:40 on 11/29/2006 under Order No.1000257353_1 which expires on
9/5/2007, and is not for resale.

 

User Notes:

   (1865924230 )

 

3



--------------------------------------------------------------------------------

Certification of Document’s Authenticity

AIA® Document D401TM – 2003

I, Kelly Hoge, hereby certify, to the best of my knowledge, information and
belief, that I created the attached final document simultaneously with its
associated Additions and Deletions Report and this certification at 11:29:40 on
11/29/2006 under Order No. 1000257353_1 from AIA Contract Documents software and
that in preparing the attached final document I made no changes to the original
text of AIA® Document A101™ – 1997 - Standard Form of Agreement Between Owner
and Contractor where the basis of payment is a STIPULATED SUM, as published by
the AIA in its software, other than those additions and deletions shown in the
associated Additions and Deletions Report.

 

 

(Signed)

 

(Title)

 

(Dated)

AIA Document D401 ™ – 2003. Copyright © 1992 and 2003 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:29:40
on 11 /29/2006 under Order No. 1000257353_1 which expires on 9/5/2007, and is
not for resale.

 

User Notes:

   (1865924230 )

 

1